                                                                                            FILED
                                                                                            CLERK

 UNITED STATES DISTRICT COURT                                                    12:27 pm, Nov 08, 2019
 EASTERN DISTRICT OF NEW YORK                                                       U.S. DISTRICT COURT
 ---------------------------------------------------------X                    EASTERN DISTRICT OF NEW YORK
 UNITED STATES OF AMERICA,                                                          LONG ISLAND OFFICE

                  -against-                                   MEMORANDUM OF
                                                              DECISION & ORDER
 TYRONE ROBINSON,                                             16-CR-545 (S-4)(ADS)

 ---------------------------------------------------------X

APPEARANCES:

United States Attorney’s Office, Eastern District of New York
Attorneys for the United States
610 Federal Plaza
Central Islip, NY 11722
       By:      Allen Lee Bode, Assistant United States Attorney, Of Counsel.

271 Cadman Plaza East
Brooklyn, NY 11201
      By:    Megan Elizabeth Farrell, Assistant United States Attorney, Of Counsel.

Gary Schoer, Esq.
Attorney for the Defendant
6800 Jericho Turnpike
Syosset, NY 11791

SPATT, District Judge:

        On March 15, 2017, the Defendant Tyrone Robinson (the “Defendant”) was charged in a

third superseding indictment with 32 counts relating to nine gunpoint robberies and attempted

robberies that occurred in Nassau County, as well as accompanying conspiracy and firearm

charges.

        Presently before the Court are several motions by the Defendant: to dismiss the alleged

violations of 18 U.S.C. § 924(c) (“Section 924(c)”) for failure to state a claim; for sanctions against

the Government for alleged spoliation of exculpatory evidence; and to reopen a suppression




                                                        1
hearing concerning a cellphone recovered by New York State parole officers on June 10, 2016 (the

“Parole Cellphone”).

       For the following reasons, the Court denies the Defendant’s motions in their entirety

                                       I. BACKGROUND

       On October 9, 2016, the Government filed a complaint against the Defendant charging him

with alleged violations of 18 U.S.C. § 1951(a), Hobbs Act robbery, and 18 U.S.C. § 924(c), use of

a firearm in furtherance of a crime of violence.

       On January 11, 2017, the Government filed a 22-count indictment against the Defendant.

       On March 10, 2017, the Government filed a superseding information adding additional

charges for Hobbs Act robbery conspiracy and violation of Section 924(c).

       On March 15, 2017, the Government filed a 32-count third superseding indictment

charging the Defendant with multiple counts of Hobbs Act robbery, Hobbs Act attempted robbery,

and Hobbs Act robbery conspiracy, 18 U.S.C. §§ 1951(a), 2 and 3551 et seq.; brandishing one or

more firearms during crimes of violence, 18 U.S.C. §§ 924(c)(1)(A)(i), 924(c)(1)(A)(ii), 2 and

3551 et seq.; possession of a firearm by a felon, 18 U.S.C. §§ 922(g)(1), 924(a)(2) and 3551 et

seq.; discharging one or more firearms during crimes of violence, 18 U.S.C. §§ 924(c)(1)(A)(i),

924(c)(1)(A)(ii), 924(c)(1)(A)(iii), 924(c)(1)(C)(i), 2 and 3551 et seq.; firearm-related murder, 18

U.S.C. §§ 924(j)(1), 2 and 3551 et seq.; and possession of ammunition by a felon, 18 U.S.C.

§§ 922(g)(1), 924(A)(2) and 3551 et seq..

       On May 8, 2017, the Defendant filed several motions relating to the third superseding

indictment, in relevant part seeking dismissal of the Section 924(c) charges and suppression of the

evidence recovered from the Parole Cellphone.




                                                   2
       On November 1, 2017, the Court denied the motion to dismiss, but referred the motion to

suppress regarding the seizure of the Parole Cellphone for an evidentiary hearing.

       On January 8, 2018, United States Magistrate Judge Anne Y. Shields conducted a

suppression hearing and recommended denial of the Defendant’s motion to suppress on January

16, 2018.

       On February 17, 2018, the Court adopted the recommendation of Judge Shields over the

objections of the Defendant’s then-counsel Kevin Keating (“Keating”).

       On March 9, 2018, the Court appointed Robert LaRusso (“LaRusso”) as defense counsel

after the Defendant terminated his representation by Keating.

       On April 27, 2018, LaRusso orally argued for reconsideration of the denial of the motion

to suppress the Parole Cellphone, which the Court denied.

       On August 16, 2018, after obtaining leave from the Court to submit additional suppression

motions on the Defendant’s behalf, LaRusso filed another set of motions which, inter alia, sought:

suppression of evidence seized from a 2016 black Chrysler van located on March 26, 2016 by the

Suffolk County Policy Department (“SCPD”) near the crime scene (hereinafter, the “Rental Van”);

suppression of evidence from a cellphone allegedly recovered on the roof of the crime scene by

SCPD (the “Roof Cellphone”); reopening of the Parole Cellphone suppression hearing; and

renewal of the Defendant’s motion to dismiss all Section 924(c) firearms charges.

       On November 13, 2018, the Court referred the motions to suppress evidence seized from

the Rental Van and Roof Cellphone for an evidentiary hearing to Judge Shields and denied the

remainder of the Defendant’s motions.

       On February 5 and 7, 2019, Judge Shields conducted a suppression hearing regarding the

Rental Van and Roof Cellphone.

                                                3
        On February 9, 2019, the Defendant moved to reopen that hearing so he could introduce

evidence that the SCPD arrested him on March 26, 2016 under false pretenses.

        On February 18, 2019, the Court denied the Defendant’s motion to reopen the suppression

hearing, and subsequently ruled that a renewed motion to suppress on the basis of the Defendant’s

false arrest would be untimely on March 1, 2019.

        On February 27, 2019, Judge Shields issued a Report and Recommendation (“R&R”)

recommending that the referred motions to suppress be denied.

        On March 14, 2019, the Court adopted the R&R and denied the Defendant’s motion to

suppress.

        On March 22, 2019, the Defendant terminated LaRusso’s representation of him due to a

potential conflict of interest.

        On June 21, 2019, the Court appointed current counsel, Gary Schoer (“Schoer”), as primary

counsel. The Court granted Schoer leave to submit additional motions, without prejudice to

arguments by the Government that such motions were untimely.

        On September 9, 2019, the Defendant submitted the instant motions.

                                       II. DISCUSSION

A. AS TO THE TIMELINESS OF THE DEFENDANT’S MOTIONS.

        Pursuant to Rule 12(c)(1), the Court may “set a deadline for the parties to make pretrial

motions and may also schedule a motion hearing.” Rule 12(c)(3) states that “if a party does not

meet the deadline for making a Rule 12(b)(3) motion, the motion is untimely. But a court may

consider the defense, objection, or request if the party shows good cause.” Relatedly, Local

Criminal Rule 49.1 provides that: “[a] motion for reconsideration or reargument of a Court order




                                                4
determining a motion shall be filed and served within fourteen (14) days after the Court's

determination of the original motion.”

       The Government does not appear to object to the timeliness of the Defendant’s motion to

dismiss the Section 924(c) charges, but argues that the remainder of the Defendant’s motions are

untimely collateral attempts to relitigate the Court’s prior decisions. The Court agrees. As the

Court already explained, the analysis of whether new evidence can justify filing of motions outside

the court-mandated deadlines largely turns on the extent to which that evidence was available to

the movant when the deadline passed. ECF 199 at 4–5. All of the information underlying the

present motion was available to the Defendant at the time of the hearings at issue. As to the Subway

restaurant surveillance recordings, the Defendant cited the Government’s failure to recover the

entire recording in his February 10, 2019 motion to reopen the suppression hearing with regard to

the March 26, 2016 incidents. As for the pole camera, the Government informed the Defendant

that the video images at issue no longer existed in response to a discovery demand on May 30,

2018. And the New York State Division of Parole Policy and Procedures Manual (hereinafter the

“Policy Manual”) is a published document that has been publicly available since 2004.

Considering that the Defendant’s primary contention is that the introduction of these pieces of

evidence would have changed the outcome of the relevant proceedings, the Court finds no

reasonable justification for the Defendant’s failure to either introduce the arguments underlying

the present motions at those hearings or, at the very least, within fourteen days of those hearings.

        However, as it did with the Defendant’s previous omnibus motion, the Court will excuse

the Defendant’s tardiness out of recognition that he is now represented by different counsel. See

United States v. Santillan, No. 13-CR-138, 2015 WL 6115865, at *1 (S.D.N.Y. Oct. 15, 2015)

(reaching merits of motion to reconsider “since there would be little purpose to denying this motion

                                                 5
on procedural grounds and requiring Defendant to raise the argument in a new motion to

suppress”). The Court will therefore proceed to the merits of the Defendant’s motions, but advises

the Defendant and counsel that it may not so leniently extend the same courtesies for future

motions.

B. AS TO THE MOTION TO DISMISS.

       Section 924(c)(1)(A) provides, in pertinent part:

       [A]ny person who, during and in relation to any crime of violence . . . for which the
       person may be prosecuted in a court of the United States, uses or carries a firearm,
       or who, in furtherance of any such crime, possesses a firearm, shall, in addition to
       the punishment provided for such crime of violence . . .

       (i) be sentenced to a term of imprisonment of not less than 5 years;

       (ii) if the firearm is brandished, be sentenced to a term of imprisonment of not less
       than 7 years; and

       (iii) if the firearm is discharged, be sentenced to a term of imprisonment of not less
       than 10 years.

18 U.S.C. § 924(c). “Crime of violence” is defined in two subparts: the elements clause,

§ 924(c)(3)(A), and the residual clause, § 924(c)(3)(B). The elements clause defines a “crime of

violence” as a felony that “has as an element the use, attempted use, or threatened use of physical

force against the person or property of another,” whereas the residual clause defines it as a felony

“that by its nature, involves a substantial risk that physical force against the person or property of

another may be used in the course of committing the offense.” Ibid.

       The third superseding indictment indicated that the crimes which formed the basis of the

Section 924(c) violations are the numerous robberies and attempted robberies committed in

violation of 18 U.S.C. § 1951(a), as well as the accompanying conspiracy to commit those

robberies.



                                                  6
       Section 1951(a) states that:

       Whoever in any way or degree obstructs, delays, or affects commerce or the
       movement of any article or commodity in commerce, by robbery or extortion or
       attempts or conspires so to do, or commits or threatens physical violence to any
       person or property in furtherance of a plan or purpose to do anything in violation
       of this section shall be fined under this title or imprisoned not more than twenty
       years, or both.

18 U.S.C. § 1951(a). The same section defines robbery as:

       [T]he unlawful taking or obtaining of personal property from the person or in the
       presence of another, against his will, by means of actual or threatened force, or
       violence, or fear of injury, immediate or future, to his person or property, or
       property in his custody or possession, or the person or property of a relative or
       member of his family or of anyone in his company at the time of the taking or
       obtaining . . . .

Id. § 1951(b).

       In United States v. Davis, 139 S. Ct. 2319, 204 L. Ed. 2d 757 (2019), the Supreme Court

ruled that Section 924(c)’s residual clause was unconstitutionally vague, such that the Government

could not rely on a Hobbs Act conspiracy as a predicate crime of violence to obtain heightened

criminal penalties under that provision. The Defendant’s motion to dismiss originally sought

dismissal of the third superseding indictment’s Section 924(c) counts pursuant to Davis. However,

after the Defendant filed his motion, the Government charged a fourth superseding indictment

which uncoupled the Section 924(c) counts from the Hobbs Act conspiracy counts. As a result, the

only remaining Section 924(c) counts are the Government’s charges that the Hobbs Act robberies

and attempted robberies constituted crimes of violence under the elements clause.

       The Defendant nonetheless seeks dismissal of these counts, claiming that neither robbery

nor attempted robbery are cognizable crimes of violence because they can be committed without

violent physical force. The Defendant is incorrect on both counts.




                                                7
       “To determine whether an offense is a crime of violence [under the elements clause], courts

employ what has come to be known as the ‘categorical approach.’” United States v. Hill, 890 F.3d

51, 55 (2d Cir. 2018) (citing Taylor v. United States, 495 U.S. 575, 600 (1990)); see also United

States v. Acosta, 470 F.3d 132, 135 (2d Cir. 2006) (per curiam) (applying the categorical approach

to determine whether a predicate crime was a crime of violence under Section 924(c)). The

categorial approach is “‘not only consistent with both precedent and sound policy’ but[ ] also ...

‘necessary in view of the language of the applicable statutes.’” Id. (quoting Vargas–Sarmiento v.

U.S. Dep’t of Justice, 448 F.3d 159, 167 (2d Cir. 2006)).

       “Under the categorical approach, courts identify ‘the minimum criminal conduct necessary

for conviction under a particular statute.’” Id. (quoting Acosta, 470 F.3d at 135). “In doing so,

courts ‘look only to the statutory definitions’ — i.e., the elements — of [the] ... offense[ ], and not

‘to the particular [underlying] facts.’” Id. (quoting Descamps v. United States, 570 U.S. 254, 257

(2013)). It is not appropriate for the reviewing court to “‘go behind the offense as it was charged

to reach [its] own determination as to whether the underlying facts’ qualify the offense as, in [each]

case, a crime of violence.” Id. at 55–56 (quoting Ming Lam Sui v. INS, 250 F.3d 105, 117–18 (2d

Cir. 2001)). Rather, “the categorical approach requires [the reviewing court] to consider the

minimum conduct necessary for a conviction of the predicate offense ... and then to consider

whether such conduct amounts to a crime of violence under § 924(c)(3)(A).” Id. at 56.

       As the Court will explain in the following sections, Hobbs Act robberies and attempted

robberies fall within the definition of a crime of violence under the categorical approach.

       1. As to Hobbs Act Robbery.

       The Defendant is well aware that the Second Circuit expressly held that Hobbs Act robbery

qualifies as a crime of violence under the elements clause in United States v. Hill, 890 F.3d 51 (2d

                                                  8
Cir. 2018). Indeed, this is the Defendant’s third request that the Court depart from the Second

Circuit’s ruling. Now, the Defendant attempts to justify his argument by claiming that Hill is no

longer good law “in light of” the Supreme Court’s decision in Davis.

       However, the Second Circuit in United States v. Barrett, 937 F.3d 126 (2d Cir. 2019)

reaffirmed the validity of Hill, notwithstanding the Supreme Court’s ruling in Davis. As the

Second Circuit recognized, Davis only addressed the constitutionality of Hobbs Act conspiracy

convictions under the residual clause, meaning it has no bearing on charges of substantive Hobbs

Act robbery under the elements clause. See id. at 128 (“Neither party argues that Davis requires

vacatur of Barrett’s Count Four, Six, or Seven § 924(c) convictions. This is not surprising. The

predicate offense for each of these crimes is substantive Hobbs Act robbery, which can be

identified as a crime of violence under § 924(c)(3)(A) applying the traditional, elements only,

categorical approach not at issue in Davis.”).

       The Defendant concedes the applicability of Barrett, as he must, but argues that the Second

Circuit misconstrued the scope of the elements clause by interpreting it to encompass such charges.

See ECF 254-1 at 10–11 (submitting his argument “notwithstanding the Second Circuit's ruling in

United States v. Hill, 832 F.3d 135 (2d Cir. 2016) as amended 890 F.3d 51 (2d Cir. 2018) and that

Court's recent decision on remand from the Supreme Court in United States v. Barrett,

2019WL4121728 (2d Cir. August 30, 2019)” (emphasis added)). He cites nothing in Davis that

would compel a departure from Hill, let alone post-Barrett case law illustrating that the Second

Circuit erred in its interpretation of Davis. Instead, he points the Court to a slew of out-of-circuit

and pre-Hill cases supposedly contradicting the outcome reached by the Second Circuit. Put

another way, the Defendant simply disagrees with the law of this Circuit.




                                                  9
        Even if the Court found those cases persuasive, or if the Defendant identified a holding of

Davis ignored by the Second Circuit in Barrett, the Court is in no position to ignore an explicit

ruling of the Second Circuit. The Court registers the Defendant’s objection to the state of the law.

But, at a fundamental level, it cannot overrule a higher court. As far as the Court is concerned, the

issue is beyond well-settled.

       Therefore, the Court denies the Defendant’s motion to dismiss with respect to Counts 6,

12, 15, 21, and 27 of the fourth superseding indictment.

       2. As to Attempted Hobbs Act Robbery.

       Unlike the Defendant’s attempts to gain dismissal of the Section 924(c) charges predicated

on Hobbs Act robbery, the portion of the motion regarding attempted Hobbs Act robberies presents

a novel, previously un-addressed argument. The Second Circuit has yet to determine whether

attempted Hobbs Act robbery constitutes a crime of violence within the meaning of the elements

clause. United States v. Jefferys, No. 18-cr-359, 2019 WL 5103822, at *7 (E.D.N.Y. Oct. 11, 2019)

(“[T]he Second Circuit has yet to determine whether attempted Hobbs Act robbery qualifies as a

crime of violence under § 924(c)’s elements clause.”).

       However, the only district court in the Second Circuit to address the issue, along with

several courts from other circuits, has “conclude[d] that attempted Hobbs Act robbery constitutes

a crime of violence under § 924(c)’s elements clause” and thus “may sustain a § 924(c) charge.”

Id. at *8; see also, e.g., United States v. St. Hubert, 909 F.3d 335, 351 (11th Cir. 2018) (“attempted

Hobbs Act robbery qualifies as a crime of violence under § 924(c)(3)(A)’s use-of-force clause

because that clause expressly includes ‘attempted use’ of force”); Hill v. United States, 877 F.3d

717, 719 (7th Cir. 2017) (“When a substantive offense would be a violent felony under § 924(e)

and similar statutes, an attempt to commit that offense also is a violent felony.”). On the other end

                                                 10
of the spectrum, there appears to be no precedential opinion concluding otherwise; the only

opinions to do so being dissents and concurrences. See United States v. St. Hubert, 918 F.3d 1174,

1210 (11th Cir. 2019) (Jill Pryor, J., dissenting); Hyler v. United States, 896 F.3d 1219, 1224–26

(11th Cir. 2018) (Jill Pryor, J., concurring).

          The Court concurs with the courts that consider attempted Hobbs Act robbery a crime of

violence under the elements clause. Placing such charges outside the reach of Section 924(c) would

run afoul of the plain language of the statutes at issue, as well as analogous Second Circuit case

law. The elements clause expressly includes the “attempted use” or “threatened use” of force

within its definition of crime of violence. Therefore, if a completed Hobbs Act robbery involves

the requisite use of force to qualify as a crime of violence, see supra Section II.A.1., then a

necessary implication is that an attempt to commit the same crime constitutes an attempted use of

force. See St. Hubert, 909 F.3d at 351 (“because the taking of property from a person against his

will in the forcible manner required by § 1951(b)(1) necessarily includes the use, attempted use,

or threatened use of physical force, then by extension the attempted taking of such property from

a person in the same forcible manner must also include at least the ‘attempted use’ of force.”);

United States v. Edwards, No. 03-cr-204, 2019 WL 3347173, at *3 (E.D. Va. July 25, 2019)

(same).

          For essentially the same reason, Second Circuit case law analyzing similar predicate crimes

“indicate[s] that where a substantive offense is a crime of violence under § 924(c), an attempt to

commit that offense similarly qualifies under the elements clause.” Jefferys, 2019 WL 5103822,

at *7; United States v. Scott, 681 F. App’x 89, 95 (2d Cir. 2017) (“Attempted murder in the second

degree is a crime unmistakably involving ‘an attempted use ... of physical force’ within

§ 924(c)(3)(A).” (ellipses in original)). The Second Circuit has given similar treatment to attempts

                                                  11
under other statutes requiring a predicate act of violence. See United States v. Thrower, 914 F.3d

770, 777 (2d Cir. 2019) (“We therefore conclude that the New York offense of attempted robbery

in the third degree is a “violent felony” under ACCA.”); United States v. Walker, 442 F.3d 787,

789 (2d Cir. 2006) (holding that attempted New York assault is a “violent felony” under the Armed

Career Criminal Act); Leyones v. United States, No. 10-cr-743, 2018 WL 1033245, at *5

(E.D.N.Y. Feb. 22, 2018) (finding that attempted bank robbery under 18 U.S.C. § 2113 constitutes

a crime of violence under the elements clause).

       The Defendant considers attempted Hobbs Act robbery distinguishable from the

aforementioned crimes, because “[o]ne can . . . commit attempted Hobbs Act Robbery without

using, threatening to use, or attempting to use physical force.” ECF 254-1 at 8. In his view, an

attempt only requires that an individual take a “substantial step” towards completion of the crime.

Thus, a person could hypothetically attempt a Hobbs Act robbery without violent means by, for

example, purchasing disguises or reconnoitering a location.

       The Defendant’s hypothetical is insufficient under the categorical approach, which looks

to what an offense typically entails. See Davis, 139 S. Ct. at 2328–29 (“[I]n connection with the

elements clause, the term ‘offense’ carries . . . [a] ‘generic’ meaning. . . . So in plain English, when

we speak of the nature of an offense, we're talking about ‘what an offense normally—or, as we

have repeatedly said, ‘ordinarily’—entails, not what happened to occur on one occasion” (quoting

Sessions v. Dimaya, 138 S. Ct. 1204, 1216 (2018)). “[T]o show a predicate conviction is not a

crime of violence” there must be more than “‘a theoretical possibility[]’ that the statute at issue

could be applied to conduct that does not constitute a crime of violence.” Hill, 890 F.3d at 56

(quoting Gonzales v. Duenas-Alvarez, 549 U.S. 183, 193 (2007)). The Defendant’s speculation

about the particulars of theoretical would-be robbers is the exact sort of conduct-specific analysis

                                                  12
rejected by the categorical approach. See id. at 57–59 (rejecting hypotheticals offered to argue that

Hobbs Act robbery is not categorically a crime of violence); United States v. Biba, 395 F. Supp.

3d 227, 234 (E.D.N.Y. 2019) (“[T]he court rejected the defendant's argument that a Hobbs Act

robbery could be committed without ‘using or threatening the use of physical force’ by, for

example, poisoning a victim”).

       In addition, the Defendant’s argument relies on a faulty interpretation of what constitutes

a “substantial step.” The term does not encompass every single action taken in furtherance of a

robbery. See United States v. Anderson, 747 F.3d 51, 73–74 (2d Cir. 2014) (quoting United States

v. Celaj, 649 F.3d 162, 171 (2d Cir. 2011)) (“[F]or a defendant to have taken a ‘substantial step,’

he must have engaged in more than ‘mere preparation,’ but may have stopped short of ‘the last act

necessary’ for the actual commission of the substantive crime.”). Rather, the person charged must

go beyond mere preparation and take affirmative actions “planned clearly to culminate” in a

robbery. United States v. Farhane, 634 F.3d 127, 145 (2d Cir. 2011). Moreover, “[c]onduct is not

considered a substantial step unless it is strongly corroborative of the criminal intent of the

accused.” United States v. Davis, 8 F.3d 923, 927 (2d Cir. 1993); see also United States v. Pugh,

937 F.3d 108, 119 (2d Cir. 2019) (“[I]n order for behavior to be punishable as an attempt, . . . it

must be necessary to the consummation of the crime and be of such a nature that a reasonable

observer, viewing it in context could conclude beyond a reasonable doubt that it was undertaken

in accordance with a design to violate the statute.”). As a result, commission of an attempted Hobbs

Act robbery requires actions indicative of some sort of violent intent. See Hill, 877 F.3d at 719

(“[C]onviction of attempt requires proof of intent to commit all elements of the completed crime”).

       The case relied upon by the Defendant to supposedly show that nonviolent conduct may

qualify as an attempted robbery, United States v. Jackson, 560 F.2d 112 (2d Cir. 1977),

                                                 13
demonstrates the necessity of violent intent to convict a defendant for said crime. As the Defendant

concedes, the defendants in that case “[o]n two separate occasions, . . . reconnoitered the place

contemplated for the commission of the crime and possessed the paraphernalia to be employed in

the commission of the crime[,] loaded sawed-off shotguns, extra shells, a toy revolver, handcuffs,

and masks which [were] specially designed for such unlawful use and which could serve no lawful

purpose under the circumstances.” Id. at 120.

       The Second Circuit found the defendants’ actions to be a substantial step towards

commission of the robbery because their conduct “strongly corroborated their criminal purpose.”

Id. It reached that conclusion not because the defendants reconnoitered the premises, as the

Defendant alleges, but rather because “on both occasions these men were seriously dedicated to

the commission of a crime, had passed beyond the stage of preparation, and would have assaulted

the bank had they not been dissuaded by certain external factors.” Id. Therefore, committing an

attempted Hobbs Act robbery requires much more than simply purchasing masks or reconnoitering

a location. The offender must undertake significant conduct directed at accomplishing the violent

end of the completed robbery itself.

       As a result, the Court is satisfied that the minimum conduct necessary to commit an

attempted Hobbs Act robbery amounts to a crime of violence under the elements clause.

Accordingly, the Court denies the Defendant’s motion to dismiss with respect to Counts 3, 9, 18,

24, and 29 of the fourth superseding indictment.

C. AS TO SPOLIATION.

       The Defendant seeks spoliation sanctions due to the alleged destruction of: (1) a March 26,

2016 video of a Subway parking lot located near the crime scene, from which SCPD seized

evidence; (2) video from a pole camera placed outside the front of the Defendant’s residence

                                                14
between May 3, 2016 and August 6, 2016; and (3) the warrant underlining the Defendant’s June

10, 2016 parole arrest.

       A defendant is entitled to dismissal based on spoliation of evidence if: (1) the evidence

possessed “exculpatory value that was apparent before it was destroyed,” (2) the defendant would

be “unable to obtain comparable evidence by other reasonably available means,” and (3) the

government acted in bad faith. United States v. Greenberg, 835 F.3d 295, 303 (2d Cir. 2016)

(quotation marks omitted); Illinois v. Fisher, 540 U.S. 544, 547–48, 124 S.Ct. 1200, 157 L.Ed.2d

1060 (2004); California v. Trombetta, 467 U.S. 479, 489, 104 S.Ct. 2528, 81 L.Ed.2d 413 (1984).

“Failure to satisfy any of these requirements, including a failure to show the Government’s bad

faith, is fatal to a defendant’s spoliation motion.” Greenberg, 835 F.3d at 303.

       For the following reasons, the Court denies the Defendant’s motion. Before discussing the

particulars of the disputed pieces of evidence, the Court notes that the Defendant’s argument fails

in each case for largely the same reason—a total lack of evidence of bad faith on the part of the

Government. Generally speaking, the Defendant’s argument is as follows: certain evidence was

destroyed; upon “information and belief” he thinks that evidence would have been helpful to him;

ergo, the Government destroyed the evidence in bad faith. Assuming the Defendant established

the exculpatory value of the evidence, which is uncertain, his baseless speculation regarding the

Government’s motives is wholly insufficient to carry the heavy burden required to obtain dismissal

of his charges. With that in mind, the Court will address each piece of evidence in turn.

       1. As to the Subway Camera.

       On March 26, 2016, SCPD seized evidence from the Rental Van, which was located nearby

the crime scene in a Subway parking lot. SCPD examined video images from a surveillance camera

at the Subway restaurant. According to the Defendant, the Government only delivered a portion of

                                                15
the video examined by law enforcement during discovery, and advised him “that the balance of

the video delivered to the Suffolk County Police Department has been lost or destroyed.” ECF

254-1 at 16. The Defendant contends “upon information and belief” that the destroyed portions of

the video would have confirmed that SCPD, in fact, recovered the Roof Cellphone from the Rental

Van and, further, that the members of SCPD who testified at the suppression hearing, P.O. David

Vlacich (“Officer Vlacich”) and Detective Vincent Callahan (“Detective Callahan”), submitted

false testimony.

       The Defendant’s argument is premised on a mischaracterization of the status of the Subway

surveillance recordings. Officer Vlacich and Detective Callahan, who were cross-examined

concerning the Subway video, testified that SCPD never received a full recording of March 26,

2016. Rather, the Subway owner showed certain video clips to Officer Vlacich the night of the

incident. See ECF 265-7 at 188:3–24, 191:2–23, 272:10–19; ECF 265-8 at 375:7–376:9. Officer

Vlacich did not recover the entire day’s recording from the Subway camera system that night, only

observing what was shown to him by the restaurant owner. ECF 265-7 at 218:21–220:4; 192:21–

193:20. The actual recording was recovered by electronics detectives who returned at a later date.

Id. at 191:24–192:2. Those detectives failed to recover everything observed by Officer Vlacich.

Id. at 192:3–5, 195:1–23.

       Importantly, the Defendant previously admitted the veracity of this testimony, only

changing course for the purpose of the present motion. See ECF 174 at 6 n.6 (objecting to Officer

Vlacich’s reference to “another Subway video that was never recovered by the police, a video from

a Subway camera that caught a portion of the Van, including the driver's side, rear hatch and a

portion of his police vehicle” (emphasis added)), id. (explaining that “the police recovered and




                                               16
reproduced only a very short portion of the camera surveillance from the Subway Restaurant” and

that certain segments “were never retrieved by the police”).

       Now, the Defendant submits that the testimony of Officer Vlacich and Detective Callahan

was false. According to the Defendant, the notes of Detective Callahan and Detective William

Berhalter (“Detective Berhalter”) demonstrate that law enforcement had the entire video and failed

to produce it. However, the evidence the Defendant cites confirms, rather than contradicts, the

testimony at the suppression hearing.

       First, the Defendant cites notations regarding events outside the camera time (6:38 p.m. to

6:59 p.m.) given to him in discovery. ECF 276-1 at 3. These notes are impressions of the video

taken when Detectives Callahan and Berhalter returned to the Subway restaurant on either March

27 or 28, 2016. They do not establish that the Subway restaurant actually furnished the entire

recording to SCPD. Indeed, SCPD’s records show that the electronic discovery team did not

recover the video until March 29, 2016. ECF 279-1 at 3. Therefore, it is apparent that Detectives

Callahan and Berhalter took the notes before SCPD was in possession of the surveillance

recordings produced in discovery. In other words, the notes are not based off of footage withheld

by the SCPD.

       Second, the Defendant cites a portion of another note purportedly indicating that the

Subway restaurant gave a video to a SCPD detective on March 28, 2016. ECF 276-1 at 3. However,

this note is not referring to the Subway video. It is describing a conversation between Detective

Berhalter and one of the residents of the first-floor apartment at the crime scene. The phrase “given

to Det 1472 on 3/28/16 by” indicates that the statements came from the downstairs neighbor, not

from portions of a video provided by a Subway employee. ECF 279 at 11.




                                                 17
       Third, the Defendant cites still images taken in daylight of vehicles and license plates, as

well as a note describing an individual knocking on the door and dropping off heroin. ECF 276-1

at 4–7. The Defendant infers that SCPD obtained these images and notes from an unproduced

portion of the Subway video. In reality, the still images were taken from downstairs at the

residence, not the Subway video. The notes contain information obtained from a resident regarding

those videos. ECF 279 at 11–12. They have nothing to do with the Subway video.

        Looking at the evidence as a whole, it is apparent that the Government never possessed

the video recordings at issue, let alone destroyed them in bad faith. Ultimately, the party in control

of the surveillance cameras was the Subway restaurant—a third party—not the SCPD or the

Government. While a case can be made that SCPD erred significantly by failing to recover the

entire recording from the restaurant, that does not make the restaurant’s failure to preserve the

evidence chargeable to the Government. The Government bears no constitutional duty to seize

potentially relevant documents from a third party simply because they might be exculpatory.

Greenberg, 835 F.3d at 303 (denying request for spoliation sanctions based on the government’s

“deficient and incomplete” copying of computer hard drives because defendant had “not

provide[d] substantive support for his argument that the failure to collect evidence could ground a

due process claim”).

       Therefore, it cannot be said that the Government spoliated evidence. See United States v.

Watts, 934 F. Supp. 2d 451, 478 (E.D.N.Y. 2013) (denying spoliation sanctions where defendant

“characterize[d] the government as having failed to preserve the documents discussed on the

recordings,” because “the government [could not] be said to have ever actually possessed or

controlled said documents”); Poux v. Cty. of Suffolk, No. 09-cv-3081, 2012 WL 1020302, at *19

(E.D.N.Y. Mar. 23, 2012) (denying request for spoliation sanctions where there was “no evidence

                                                 18
in the record from which a reasonable juror may infer, inter alia, that they ever had control over

the allegedly lost or destroyed videotapes or played any part in the destruction of the videotapes”);

Creighton v. City of New York, No. 12-cv-7454, 2017 WL 636415, at *18 (S.D.N.Y. Feb. 14, 2017)

(“Plaintiff’s spoliation claim is—as to the surveillance footage—premised on the notion that the

NYPD was legally obligated to seize the Mini Mart DVR. Spoliation sanctions address the

destruction, alteration, or loss of evidence in a party’s control, however, and the Mini Mart DVR

was owned and maintained by Terab, a private third-party.”); Sachs v. Cantwell, No. 10-cv-1663,

2012 WL 3822220, at *9 (S.D.N.Y. Sept. 4, 2012) (denying spoliation sanctions stemming from

government’s alleged failure to collect surveillance tapes because “spoliation sanctions are

applicable only when a party loses or destroys evidence, not when he or she fails to collect it.”).

       Assuming the recording possessed the exculpatory value asserted by the Defendant, he

nevertheless failed to put forward sufficient evidence to establish either control over or bad faith

destruction of the portions at issue. Greenberg, 835 F.3d at 303 (explaining that to “raise[] a due

process issue regarding the failure to preserve evidence . . . the record must first show that evidence

has been lost and that this loss is chargeable to the State”); Watts, 934 F. Supp. 2d at 479 n.9

(“[E]ven assuming, arguendo, that the government had previously possessed and destroyed

relevant evidence, . . . There is no evidence or argument here that the government acted in bad

faith, even if it did not collect all of the documents discussed in the recordings.”). Accordingly,

the Court denies the Defendant’s motion with respect to the Subway video.

       2. As to the Pole Camera.

       Following the final charged robbery murder, law enforcement placed a pole camera near

the front of the residence where the Defendant rented a second floor apartment between May 10,

2016 and August 6, 2016. A July 8, 2016 federal search warrant affidavit referenced the pole

                                                  19
camera, stating “[a] detective observing the SUBJECT PREMISES from a pole camera on May

19, 2016 observed what appeared to be possibly plastic zip ties being carried by TYRONE

ROBINSON into the SUBJECT PREMISES.” ECF 265-15 ¶ 17. The only remaining recordings

from the pole camera are the two inculpatory still images referenced in the warrant application.

Just like the Subway video, the Defendant contends that the lost recordings from the pole camera

are exculpatory.

       Unlike the Subway video, the Government possessed some sort of control of the video

recordings. According to the Government, the video from the pole camera was stored by a

contractor of the Nassau County Police Department (“NCPD”) located in Arizona. NCPD failed

to download the video from the Arizona company at the time the detective observed the Defendant

carrying plastic zip ties, and the video data “no longer existed” with the company by the time of

the Defendant’s discovery demand. Although the Government provides very little information

regarding the relationship between the NCPD and the Arizona contractor, the Court will assume

for the purpose of this motion that the contractor acted as an agent of the NCPD, such that NCPD

possessed the contractual right to request the data on demand. Thus, the situation is more analogous

to cases where the prosecution lost or destroyed evidence than a failure to collect evidence.

       Nevertheless, the Defendant’s motion fails to sufficiently articulate either the potentially

exculpatory value of the evidence or the existence of bad faith on the part of the Government.

       Starting with the relevance of the pole camera recordings, the Defendant contends that

“[u]pon information and belief, many of these images would be exculpatory and would establish,

inter alia, that, contrary to the testimony of the parole officers at the suppression hearing relating

to that which occurred on June 10, 2016, law enforcement remained in the – Defendant’s home,

after he was in custody and removed from the house, conducting an unauthorized search for

                                                 20
evidence against the Defendant with respect to the charges in the instant Indictment.” ECF 254-1

at 17. The Defendant’s argument is little more than another attempt to collaterally attack an

already-decided issue. As the Court noted in its order denying the Defendant’s motion to suppress

the cocaine and money seized during the execution of the parole warrant, the “stalking horse”

theory has no validity in the Second Circuit. ECF 84 at 24 (citing United States v. Reyes, 283 F.3d

446, 459 (2d Cir. 2002); United States v. Chandler, 164 F. Supp. 3d 368, 380–81 (E.D.N.Y. 2016)

(Spatt, J.)). Even if the pole camera depicted the events described by the Defendant, it would not

result in reconsideration of the Court’s prior decision.

       Moreover, notwithstanding the recordings’ relevance to the case, it is unclear what

exculpatory value they would have. The fact that law enforcement “remained in his home, after he

was in custody and removed from his house, conducting an unauthorized search for evidence”

would not establish anything that clears him of guilt for the crimes charged. ECF 276 at 3.

Importantly, law enforcement placed the camera outside his apartment after the alleged crimes

took place. Therefore, it is unclear how the loss of this evidence would have materially aided the

Defendant in establishing his innocence. See United States v. Morgenstern, 933 F.2d 1108, 1116

(2d Cir. 1991) (“The finding of a lack of substantial prejudice is supported by . . . the fact that the

allegedly missing materials would not, to any significant extent, have served affirmatively to

establish Morgenstern's innocence”); United States v. Barnes, 411 F. App'x 365, 369 (2d Cir. 2011)

(affirming denial of spoliation sanctions where defendant’s “contention that independent DNA

testing could have proven that the victim's DNA was present on the bills solely as a result of his

handling of the bills would have failed to establish his innocence”).

       Also, assuming the Defendant cleared that hurdle, he has not even alleged that the

Government destroyed the evidence in bad faith, let alone established it. At most, his motion

                                                  21
asserts that NCPD acted in bad faith when searching his apartment, but that is a separate incident,

encompassing a different mental state, than the one subject to the Defendant’s motion. Namely,

the Court cannot dismiss the charges against the Defendant absent evidence that the Arizona

contractor intentionally deleted the video data at the behest of the Government. See Greenberg,

835 F.3d at 305 (denying spoliation sanctions when “FTC in a civil action had access to computer

data that was not successfully imaged on the first attempt and that a complete image was never

thereafter obtained by criminal investigators” due to absence of bad faith); In re Terrorist

Bombings of U.S. Embassies in East Africa, 552 F.3d 93, 148 (2d Cir. 2008) (“Even if the

government had been under an obligation to preserve the tapes, [appellant] has pointed to no

evidence that the tapes were intentionally destroyed, and therefore the destruction of the tapes

could not have amounted to spoliation.”).

       To the extent that the Defendant cites authority to the contrary, the Court notes that those

cases involves civil disputes where parties bear an obligation to preserve evidence once they are

on notice of the potential for litigation. No such obligation exists in criminal proceedings. Watts,

934 F. Supp. 2d at 478 (“Most of the cases cited by Mr. Watts are distinguishable from this case

because they involve civil litigations in which there was no question that the allegedly spoliating

party previously possessed and controlled the evidence at issue before allowing it to be

destroyed”); cf. also Greenberg, 835 F.3d at 304 (rejecting argument that spoliation can be

established through “carelessness in preserving documents of obvious relevance and importance”)

       Accordingly, the Court denies the Defendant’s motion with respect to the pole camera.

       3. As to the Parole Warrant.

       In his motion, the Defendant alleged that the Government “advised” him “that the Parole

Warrant that led to his arrest on June 10, 2016 no longer exists, despite regulation and policy

                                                22
requiring its preservation.” ECF 254-1 at 17. However, the Defendant based this accusation on a

misunderstanding arising from his counsel’s correspondence with the Government. The

Government attached a copy of the Parole Warrant to its opposition, which the Defendant failed

to object to in his reply. The Defendant therefore failed to establish the necessary predicate for a

spoliation sanction, namely, the destruction of evidence. Accordingly, the Court denies the

Defendant’s motion with respect to the Parole Warrant.

D. AS TO THE MOTION TO REOPEN THE PAROLE CELLPHONE HEARING.

       On June 10, 2016, New York parole officers Pedro Torres (“Officer Torres”) and Eleanor

Evans (“Officer Evans”) seized the Parole Cellphone pursuant to the Defendant’s arrest in his

residence. The Court previously denied a motion to suppress evidence seized from that cellphone

after referring the motion to Judge Shields for a limited hearing regarding whether the seizure was

rationally and reasonably related to the parole officers’ duties. Entertaining a motion for

reconsideration of that order, on November 13, 2018, the Court reached the same conclusion,

explaining:

       The Court concurs with Judge Shields’s decision to “credit[] the testimony of
       Torres and Evans with respect to the existence of a safekeeping policy, and its
       relation to their duties.” ECF 91 at 10. Judge Shields noted the objections raised by
       the Defendant and found: “Despite the lack of clear and consistent record-keeping,
       the witness testimony in this case established that Torres and Evans properly acted
       pursuant to policy, and in Robinson’s interest when deciding to take his cell phone.
       They were motivated by nothing more than the desire to ensure that Robinson
       would have quick access to his cell phone, and all of the information contained
       therein upon his release.” Id. at 13. Judge Shields emphasized that “there was no
       evidence that Parole takes cell phones into safekeeping to further any criminal
       investigation” and that “[n]either witness searched the content of Robinson’s cell
       phone.” Id. The Court agrees with the R&R that the potential vagaries and
       inconsistencies in the witnesses’[] testimony do not disprove the existence of the
       safekeeping policy, or that such safekeeping was reasonably and rationally related
       to furthering the caseworker duties of parole officers.

ECF 158 at 41.

                                                23
       The Defendant seeks either dismissal of the indictment or reopening of the suppression

hearing on the ground that Officers Torres and Evans committed perjury. The Defendant bases his

accusation on his apparent discovery of the Policy Manual subsequent to the hearing. According

to the Defendant, the Policy Manual contains a provision stating that “when a Parole Officer takes

a releasee' s money or property for casework, investigative or custodial reasons, the Officer will

document this action,” and also sets forth specific recordkeeping procedures. ECF 254-3.

Therefore, according to the Defendant, Officers Torres and Evans committed perjury by testifying

that no written policy existed regarding the seizure of parolee cellphones.

       The Court rejects the Defendant’s hypothesis. Although the Policy Manual would have

certainly been probative to the issues raised in the evidentiary hearing, it is entirely insufficient to

establish entitlement to the dramatic relief sought by the Defendant. Standing alone, the Policy

Manual simply undermines the credibility of the officers’ statements. It only transforms into a

perjury claim when combined with the supposition that the officers were aware of the Policy

Manual and knowingly lied about its contents. See United States v. Dunnigan, 507 U.S. 87, 94,

113 S. Ct. 1111, 1116, 122 L. Ed. 2d 445 (1993) (“A witness testifying under oath or affirmation

[commits perjury] if she gives false testimony concerning a material matter with the willful intent

to provide false testimony, rather than as a result of confusion, mistake, or faulty memory.”). What

evidence does the Defendant put forward to support this insinuation? Only his own conjecture. He

asserts that Officers Torres and Evans were “clearly aware” of the procedures due to their status

as “experienced Parole Officers,” but he provides nothing directly corroborating his pernicious

inference. ECF 254-1 at 24; see also id. at 25 (“the Defendant submits that the Government, aware

of general, regular and universally common, law enforcement policies and regulations, knew, or

should have known, that this testimony was false.”). While it might be reasonable at a surface level

                                                  24
to assume that parole officers are aware of the Policy Manual and its contents, that assumption

does not itself establish such awareness as a factual matter. Put simply, the existence of a document

is a fact separate from an individual’s knowledge of that document.

       The only circumstantial evidence the Defendant cites to corroborate his accusation is that

another parole officer obtained vouchers and receipts when taking the Defendant’s decorative

swords for safekeeping. Inferring that Officers Torres and Evans knew of and thus lied about the

Policy Manual from this fact alone requires making an enormous logical leap. Cellphones possess

practical uses to parolees, such as enabling them to contact family members, and are not inherently

dangerous. On the other hand, swords are weapons. They have no practical utility and could be

dangerous if not carefully stored. Therefore, the most reasonable inference from the vouchering of

the decorative swords is not that Officers Torres and Evans lied about the vouchering of

cellphones. It is just as likely, if not more, that the Suffolk area parole office required the

vouchering of weapons, but not cellphones. The Court cannot assume the contrary just because the

Defendant says it is so. See Dansby v. United States, 291 F. Supp. 790, 793 (S.D.N.Y. 1968) (“A

petitioner seeking to vacate a judgment of conviction allegedly based on perjured testimony has

the burden of establishing that the testimony was perjured, that it was material to his conviction

and that the government either participated in the perjury or had knowledge of it.”).

       Confirming the Court’s suspicion, the version of the Policy Manual in force at the time of

the execution of the parole warrant indicates that the document merely serves as a “general

reference and consistent direction source” of department procedures. New York State Corrections

and Community Supervision Directive 0001, Introduction to the Policy and Procedure Manual

(Sept. 2, 2015), http://www.doccs.ny.gov/Directives/0001.pdf. It is not widely circulated to parole

officers. Rather, the Department distributes it on a limited basis to “Central Office Executive Team

                                                 25
Members, the Chairperson of the Board of Parole, Division Heads, Regional Directors,

Superintendents, Bureau Chiefs, and other appropriate Central Office staff.” Id. at 7; see also

generally at 4–5. The Court thus sees no reason to charge knowledge of the specific contents of its

provisions to Officers Torres and Evans.

       Moreover, the Defendant cites no authority supporting the conclusion that courts may

dismiss indictments before trial due to the elicitation of false testimony at a suppression hearing.

Although it may in certain circumstances entitle a convicted defendant to a new trial, that logic

does not hold in situations like this where there has been no opportunity for the jury to be tainted

by the allegedly perjurious testimony. See Jenkins v. Artuz, 294 F.3d 284, 295 (2d Cir. 2002)

(affirming district court’s grant of writ of habeus corpus where there was a “reasonable likelihood

that [a party’s] false testimony ... affected the judgment of the jury”); United States v. Wallach,

935 F.2d 445, 456 (2d Cir. 1991) (“Whether the introduction of perjured testimony requires a new

trial depends on the materiality of the perjury to the jury's verdict and the extent to which the

prosecution was aware of the perjury.”). Even assuming the truth of the Defendant’s accusations,

the most relief the Court could afford the Defendant is reopening the suppression hearing.

       The standard for whether to reopen suppression hearings to introduce new evidence is

unsettled in the Second Circuit. See United States v. Bayless, 201 F.3d 116, 131 (2d Cir. 2000)

(declining to decide whether the movant must “proffer a justification for its failure to present the

relevant evidence at the original suppression hearing”); United States v. Matos, No. 07-cr-870,

2008 WL 5169112, at *1 (E.D.N.Y. Dec. 8, 2008) (“The Second Circuit has expressly deferred

the question of what legal standard applies to a motion to re-open a suppression hearing.”). The

majority of lower courts have settled on the following standard: “in order to reopen a suppression

hearing on the basis of new evidence, the moving party, whether it is the government or the

                                                26
defendant, must show that the evidence ‘was unknown to the party, and could not through due

diligence reasonably have been discovered by the party, at the time of the original hearing.” United

States v. Leaver, 358 F.Supp.2d 273, 279 & n. 30 (S.D.N.Y.2005) (collecting cases). But see

Matos, 2008 WL 5169112, at *2 (“Though the Second Circuit has yet to comment upon this line

of cases, it is clear that they impose a standard more stringent than that invoked in Bayless itself”).

Without ruling on the validity of that standard, the Court notes that it appears that a movant seeking

to reopen a hearing must provide some justification for his or her failure to introduce the evidence

at the original suppression hearing. Bayless, 201 F.3d at 131 (affirming reopening of hearing

because “government adequately justified its decision not to introduce the testimony of Sergeant

Bentley at the original suppression hearing”).

       Here, the Defendant provides no discernible justification for his failure to introduce the

Policy Manual at the original suppression hearing other than that he “discovered” it subsequent to

the hearing. The Policy Manual is not documentation of a discrete fact hidden from the Defendant

prior to the hearing. It is a published document that has been publicly available for fifteen years.

Officers Torres and Evans were subject to cross-examination at the hearing, and the apparent

absence of a written policy was explicitly addressed in the Court’s order referring the motion for

a hearing. ECF 83 at 25 (“The Government did not submit any affidavits from parole officers, or

any parole handbooks or guidebooks in support of this assertion.”). Then-counsel’s failure to

exercise the necessary diligence to find the Policy Manual prior to the hearing is not an adequate

justification for revisiting the Court’s decision.

       Bolstering that conclusion, it is not even clear to the Court that inclusion of the Policy

Manual in the suppression hearing would have changed the outcome. See United States v.

Valentine, 591 F. Supp. 2d 238, 243 (E.D.N.Y. 2008) (“even if the court fully credits as accurate

                                                     27
and credible the government's assertions regarding the existence and contents of this DEA policy,

the proffered evidence would not alter the court's attenuation analysis. Thus, it would be futile to

reopen the suppression hearing for the sole purpose of introducing the proffered DEA policy.”);

United States v. Pena Ontiveros, 07–cr–804, 2008 WL 2446824, *4 (S.D.N.Y. Jun. 16, 2008)

(declining to reopen a suppression hearing as “it is clear that reopening the suppression hearing

would be futile, and would not provide any justification for a modification of the Court's order

suppressing” certain evidence).

        The actual language of the Policy Manual does not contradict the testimony of Officers

Torres and Evans that an unwritten discretionary policy existed regarding the safekeeping of

cellphones. In relevant part, the Policy Manual dictates that: “The Officer will prepare a dated,

itemized receipt, in duplicate, sign it and have the releasee and the witness sign it”; “The Officer

will give one receipt to the releasee and will file a duplicate in the case/folder/record”; “The Officer

will submit to the supervisor, as soon as possible, a report on the money or property taken”; and

“The Officer will be responsible for the safe-keeping of the money and/or property.” ECF 254-3.

These procedures do not disprove the officers’ proffered justification for seizing the Parole

Cellphone, namely, a discretionary safekeeping policy. Indeed, the former relates to a clerical

policy regarding the storage of items once seized, whereas the latter relates to a substantive policy

regarding what items parole officers may seize in the first place. Judge Shields found the testimony

of Officers Torres and Evans regarding the existence of a discretionary safekeeping policy to be

credible, notwithstanding the absence of a written policy to that effect. In the Court’s view, the

fact that the Policy Manual contains a provision requiring certain recordkeeping procedures for

items seized by parole officers does not change that conclusion.




                                                  28
       Finally, the Defendant asserts that Officers Torres and Evans tailored their testimony to

overcome constitutional objections, because: (1) “the cell phone seized by Parole . . . was not the

one that was on record with the Parole Department as the Defendant's number . . . or was ever used

to contact the Parole Officer”; and (2) “the Parole records of the Defendant which were not

provided to the defense until after the hearing was completed and the prior motion decided,”

supposedly reflect that NYS Parole was acting in concert with other law enforcement agencies

when the parole warrant was issued. ECF 276 at 4. The former argument was available to the

Defendant at the time of the suppression hearing, and is collateral to the findings made by Judge

Shields therein. The latter argument is based on an incorrect interpretation of the parole records.

As the Government concedes, Detective Callahan made Officer Evans aware of the investigation

into the Defendant on March 28, 2016. However, Detective Callahan’s notes, which the Defendant

relies on, makes no reference to the Parole Cellphone whatsoever and does not reference other law

enforcement agencies until June 24, 2016, two weeks after the parole search. ECF 254-6.

       Therefore, the Court denies the Defendant’s motions regarding the testimony at the Parole

Cellphone hearing.

                                      III. CONCLUSION.

       For the foregoing reasons, the Court denies the Defendant’s motions in their entirety.


        It is SO ORDERED:

 Dated: Central Islip, New York

        November 8, 2019

                                                   __/s/ Arthur D. Spatt_______
                                                     ARTHUR D. SPATT
                                                  United States District Judge


                                                29
